                                        1 Marcos D. Sasso (SBN 228905)
                                            sassom@ballardspahr.com
                                        2 BALLARD SPAHR LLP
                                            2029 Century Park East, Suite 800
                                        3 Los Angeles, CA 90067-2909
                                            Telephone: 424.204.4400
                                        4 Facsimile: 424.204.4350
                                        5 Stacy H. Rubin (SBN 228347)
                                            rubins@ballardspahr.com
                                        6 BALLARD SPAHR LLP
                                            1980 Festival Plaza Drive, Suite 900
                                        7 Las Vegas, NV 89135-2958
                                            Telephone: 702.471.7000
                                        8 Facsimile: 702.471.7070
                                        9 Attorneys for Defendant Capital One Bank
                                            (USA), N.A.
                                       10
                                       11                                UNITED STATES DISTRICT COURT
1980 Festival Plaza Drive, Suite 900




                                                                        EASTERN DISTRICT OF CALIFORNIA
   Las Vegas, NV 89135-2958




                                       12
     Telephone: 702.471.7000
        Ballard Spahr LLP
          One Summerlin




                                       13 JESUS RODRIGUEZ,                                     Case No.: 1:19-cv-00006-AWI-SKO

                                       14                                Plaintiff,            STIPULATION AND ORDER
                                                                                               EXTENDING TIME FOR DEFENDANT
                                       15          v.                                          TO RESPOND TO COMPLAINT

                                       16 CAPITAL ONE BANK (USA), N.A.,                        (Doc. 6)

                                       17                                Defendant.

                                       18
                                       19          Pursuant to L.R. 144, Plaintiff Jesus Rodriguez (“Plaintiff”) and Defendant Capital One
                                       20 Bank (USA), N.A. (“Defendant”), by and through their attorneys of record, hereby agree and
                                       21 stipulate to extend Defendant’s time to respond to Plaintiff’s Complaint from January 28, 2019, to
                                       22 February 19, 2019. Plaintiff is amenable to allowing Defendant a brief extension of time to evaluate
                                       23 the matter and provide the appropriate response to Plaintiff’s Complaint. This is Defendant’s first
                                       24 request for an extension.
                                       25 ///
                                       26 ///
                                       27 ///
                                       28 ///

                                                                                           1
                                        1            Accordingly, Plaintiff and Defendant hereby stipulate that Defendant shall file its response

                                        2 to Plaintiff’s Complaint on or before February 19, 2019.
                                        3
                                        4            IT IS SO STIPULATED.

                                        5
                                                     DATED: January 24, 2019              KROHN & MOSS, LTD.
                                        6
                                        7                                                   By: /s/ Taylor Tieman
                                        8                                                       Taylor Tieman
                                                                                                Attorneys for Plaintiff
                                        9
                                       10
                                                     DATED: January 24, 2019              BALLARD SPAHR LLP
                                       11
1980 Festival Plaza Drive, Suite 900
   Las Vegas, NV 89135-2958




                                       12
     Telephone: 702.471.7000




                                                                                            By: /s/ Marcos D. Sasso
        Ballard Spahr LLP
          One Summerlin




                                       13                                                       Marcos D. Sasso
                                                                                                Stacy H. Rubin
                                       14                                                       Attorneys for Defendant
                                       15
                                       16
                                       17                                                 ORDER
                                       18
                                                     Based upon the parties’ above Stipulation Extending Time for Defendant to Respond to
                                       19
                                            Complaint (Doc. 6), and good cause appearing,
                                       20
                                                     It is hereby ORDERED that Defendant shall file its response to Plaintiff’s Complaint on or
                                       21
                                            before February 19, 2019.
                                       22
                                       23 IT IS SO ORDERED.
                                       24
                                            Dated:     January 25, 2019                                  /s/   Sheila K. Oberto             .
                                       25                                                        UNITED STATES MAGISTRATE JUDGE
                                       26
                                       27
                                       28

                                                                                             2
                                                                        Ballard Spahr LLP
                                                                          One Summerlin
                                                                1980 Festival Plaza Drive, Suite 900
                                                                   Las Vegas, NV 89135-2958
                                                                     Telephone: 702.471.7000




    28
         27
              26
                   25
                        24
                             23
                                  22
                                       21
                                            20
                                                 19
                                                      18
                                                           17
                                                                16
                                                                     15
                                                                             14
                                                                                    13
                                                                                           12
                                                                                                   11
                                                                                                        10
                                                                                                             9
                                                                                                                 8
                                                                                                                     7
                                                                                                                         6
                                                                                                                             5
                                                                                                                                 4
                                                                                                                                     3
                                                                                                                                         2
                                                                                                                                             1




3
